Citation Nr: 0117951	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-12 281 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to January 21, 1997, 
for a grant of service connection for a disability of the 
left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from March 1968 to 
September 1969 and from September 1974 to September 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, granted 
entitlement to service connection for status post left 
lateral malleolar avulsion fracture/post traumatic arthritis 
of left ankle.


FINDINGS OF FACT

1.  The veteran did not appeal rating decision of May 31, 
1978, wherein the RO denied service connection for a 
disability of the left ankle.

2.  The rating decision of May 31, 1978, wherein the RO 
denied entitlement to service connection for a disability of 
the left ankle did not contain any kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

3.  The RO in February 2000 granted service connection for a 
disability of the left ankle, effective January 21, 1997.

4.  The veteran reopened the claim for service connection on 
January 22, 1979 and he filed a timely notice of disagreement 
from a June 11, 1979, rating decision wherein the RO denied 
service connection for a disability of the left ankle. 

5.  The RO did not act on the notice of disagreement and as a 
result of the inaction, the reopened claim for service 
connection in January 1979 remained a pending claim.


CONCLUSIONS OF LAW

1.  The May 31, 1978 rating decision wherein the RO denied 
entitlement to service connection for a disability of the 
left ankle did not constitute CUE.  38 U.S.C.A. §§ 310, 311, 
353, 4005 (in effect in 1978); 38 U.S.C.A. §§ 5107, 7105 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 38 C.F.R. 
§§ 3.1(q), 3.103, 3.104, 3.105, 19.109, 19.112, 19.113, 
19.118, 19.119, 19.120, 19.153 (1978). 

2.  The criteria for an effective date for a grant of service 
connection for a disability of the left ankle, retroactive to 
January 22, 1979, have been met. 38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)); 38 C.F.R. §§ 3.105, 3.104, 3.155, 3.157, 3.160, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's initial VA benefit application late in 1969 
sought compensation for fragment wounds of the left lower leg 
and a right ankle fracture among other disorders.  The 
service department furnished health records that served as 
the basis for a RO rating decision in January 1970.  The 
records referred to a right ankle sprain in 1970.  The rating 
board determined that the veteran's receipt of the Purple 
Heart warranted service connection for claimed wound 
residuals of the left leg even though there were no service 
medical records that referred to the claimed wound in March 
1969.  The RO denied service connection for the right ankle, 
but granted service connection for malaria and shell fragment 
wound scars of the right side and left leg.  The RO issued 
notice in January 1970.

VA obtained a medical examination early in 1970.  The 
orthopedic examiner noted complaints regarding the right 
ankle and left leg, and found the left leg symptom free.  
According to the report, the veteran was able to jog or rum a 
half-mile.  The examiner reported that he could stand on 
tiptoe, rock back on heels and walk without a limp.  The 
examiner found a small scar over the left patellar ligament 
but no limitation of function of the left leg.  

In April 1970 the RO found no change warranted in the present 
evaluation.  The RO issued notice in April 1970.  A military 
hospital report in May 1971 did not refer to the left ankle, 
and the RO in late 1971 considered this in denying a rating 
increase.  The RO sent notice of the decision in September 
1971.  

In September 1976 the veteran asked for a statement of the 
case to prepare an appeal regarding compensation for malaria, 
and wounds of the leg and left knee, and for his "broken 
ankle".  He said that he joined the Army late in 1974, and 
was placed on a profile and limited duty because of malaria 
and the war wounds that prevented standing and running.  He 
said he was in the hospital numerous times for these 
disorders.  The RO letter in September 1976 summarized the 
rating history and informed him that he must submit new and 
material evidence.

In February 1978 the RO received the veteran's VA benefit 
application for the left ankle and foot.  He provided 
military records for treatment in 1974 and 1975, and said 
that he had received VA outpatient treatment in San Antonio 
beginning in 1975.  

The service medical records he submitted showed a temporary 
profile in late 1974 for left ankle sprain.  The 
corresponding clinical records noted his complaint of a left 
ankle fracture in 1968, and current pain and swelling.  
Orthopedic consult had the same history and noted negative x-
rays, full range of motion and tenderness behind the lateral 
malleolus and peroneal tenderness over the anterior 
talofibular ligament.  The impression was chronic left ankle 
sprain and mild peroneal tendinitis.  

A June 1975 record notes chronic peroneal tendinitis for 
tenderness and left lateral malleolus edema.  An August 1975 
record notes the history of complaints was five years, and 
there was indication that a cast was removed, x-ray reviewed 
and reported as within normal limits.  Left ankle pain was 
again complained of in February, and a temporary profile was 
issued in May 1976 for unstable knee and ankle.

On a VA medical examination in early 1978 he wrote that his 
left leg was fractured in Vietnam in 1969.  The orthopedic 
examiner found both ankles of equal circumference, normal 
lower extremity deep reflexes, ability to walk on toes and 
heels, and rock back and forth without and limp or difficulty 
in any direction.  Specifically the left ankle was found to 
have normal motion, no weakness or resistance to flexion, 
extension or lateral-medial movements.  X-rays of the feet 
and ankles read as showing no gross abnormalities identified.  
The diagnosis noted no objective evidence of impairment of 
motion or tenderness or adherence of scars of the legs, 
history of left ankle and foot sprain with no evidence of 
fracture of either ankle, "Objective lack of function is 
obvious from the present examination".

The rating decision of May 31, 1978 shows the RO denied 
service connection for sprain of the left ankle and foot on 
the basis that no residuals were found on the last 
examination.  The rating decision considered service medical 
records and noted that a separation examination in 1976 found 
no disability of the left ankle and the recent VA 
examination.  The RO issued notice of the decision in June 
1978. 

The veteran wrote to the RO in January 1979 to reopen his 
claim for service connected disabilities, noting treatment 
for phlebitis of the left leg and ankle that he said a 
physician felt was a direct result of his service connected 
disabilities.  He also mentioned treatment for malaria.  The 
letter was received at a San Antonio VA office on January 22, 
1979.  The San Antonio VA provided clinical records from 
August 1977 to February 1979 in response to a request from 
the RO.  

The left ankle was referenced in February 1979 when the 
veteran complained of several days of pain and said the ankle 
was fractured in Vietnam.  The assessment was ankle pain 
probably secondary to old fracture.  He was to be seen at the 
orthopedic clinic and have an x-ray of the left ankle.

In the March 1979 rating decision the RO considered the 
clinical records and noted the veteran was not service 
connected for any of the treated disabilities.  He was 
notified of this determination in March 1979, and in April 
1979 he wrote to VA with a request to reopen his claim to 
include residuals of a left ankle fracture.  He stated that 
he had received treatment at VA since 1977, and that a 
physician at a VA hospital said the phlebitis developed due 
to the ankle injury.  

The RO asked for VA clinical records beginning in March 1979, 
but the records sent included a January 1979 report of a 
swollen left ankle.  The report referenced a fracture of the 
ankle in Vietnam.  The assessment was phlebitis in the area 
of old injury.  The report showed the diagnosis of phlebitis.  

In its June 11, 1979 rating decision the RO considered 
service connection for thrombophlebitis and an increased 
rating for malaria.  Regarding the left ankle, the rating 
board included information from the May 1978 rating decision 
and noted that no new evidence had been submitted to show 
service connection for a left ankle fracture.  The July 1979 
notice letter advised the veteran that the evaluation of his 
service-connected disabilities had not been changed, and that 
service connection for thrombophlebitis had been denied.  

The RO received additional VA clinical records from later in 
1979 that did not mention the left ankle.  The RO, in 
November 1979 received a letter the veteran had sent to a 
Member of Congress the previous month.  It pertained to 
ignored grievances with VA that mentioned a left ankle 
fracture in seeking to upgrade his disability status.  The VA 
reply to the congressional inquiry noted that service 
connection for the left ankle had previously been denied and 
stated the reasons for the determination.  

The reply added that VA would reconsider the claim if the 
veteran furnished new and material evidence.  Located in the 
record with the veteran's October 1979 letter were VA notice 
letters dated in June 1978 and June 1979 containing 
references to the left ankle and left foot and 
thrombophlebitis, left leg underlined in red ink.  

Thereafter, the veteran submitted VA compensation claims in 
April 1980 for residuals of exposure to Agent Orange, high 
blood pressure and fever of unknown origin in 1982.  He 
claimed a left foot injury among numerous other disorders in 
1982.  The RO advised him early in 1983 that he had been 
advised in June 1978 of the denial of his left ankle claim, 
and that he needed to submit new and material evidence.  The 
veteran filed numerous claims with VA though the early 1990's 
for other disorders, principally hypertension and post-
traumatic stress disorder.  Private medical records in 1989 
and 1995, and VA medical records early in 1995, referred to a 
disability of the left ankle.  

A VA physician on July 12, 1996 signed the veteran's request 
for a prosthetic device for the left ankle.  The physician 
wrote that the appliance was required for degenerative joint 
disease of the left ankle secondary to an ankle fracture in 
Vietnam.  The RO received the veteran's application for 
clothing allowance on account of the left ankle brace on 
January 21, 1997.  He wrote on the form that the disability 
requiring use of the appliance was a fracture of the left 
ankle in Vietnam.

The claims folder contains a VA letter dated in June 1997 
that informed the veteran his claim for clothing allowance 
was denied since no evidence was found that he was ever 
service connected for a left ankle condition.  Another VA 
letter to the veteran in September 1997 contained essentially 
the same information.  He wrote in September 1997 that, in 
essence, he had VA records beginning in 1979 that reported 
his left ankle fracture.  His statement later in September 
1997 recalled the circumstances of a left ankle injury in 
Vietnam.  Enclosed with this statement were VA clinical 
records dated in January and February 1979 that were 
previously of record.  A February 1979 x-ray of the left 
ankle not previously of record was read as showing a minor 
deformity of the lateral malleolus as could accompany old 
fracture.  Other reports dated in 1989 referred to left ankle 
complaints. 

The RO in August 1998 declined to reopen the claim for 
service connection of a sprain of the left ankle and foot, 
and issued notice of the decision.  The veteran disagreed and 
late in 1999 VA had a physician review the record and examine 
the veteran.  The physician found the veteran had post-
traumatic arthritis of the left ankle secondary to a left 
lateral malleolar avulsion fracture.  The physician opined 
based on a review of the record that the current left ankle 
problem and diagnoses are the direct result of the injuries 
sustained during service.

The RO, on rating decision in February 2000, granted service 
connection for the left ankle disability with assignment of a 
10 percent evaluation effective from January 21, 1997.  The 
reasoning for the January 21, 1997, effective date was that 
the claim for clothing allowance received on that date was a 
claim for service connection.  The veteran disagreed with the 
effective date arguing that it should coincide with his 
original claim in October 1974 based on clear and 
unmistakable error (CUE).  In the appeal, the argument for an 
effective date in 1979 based on CUE was, in essence, 
essentially the same information that was relied on to grant 
the claim many years later.  The representative once again 
argued in favor of CUE in the May 1978 RO rating decision 
after a VA medical review of the record in 2001 concluded 
that that RO personnel either overlooked or did not have 
certain clinical records including a February 1979 x-ray of 
the left ankle. 


Criteria

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 C.F.R. § 19.34, in accord 
38 C.F.R. § 19.119 (1979).

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue.  This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal. Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101, in accord 38 C.F.R. § 19.119 (1979).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1979).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 (1979).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.


A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5, in accord 38 C.F.R. 
§ 19.103 (1979).

Initially, the Board notes that the May 1978 rating decision 
at issue was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
in 1979.



VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 


(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991); in accord 
38 U.S.C.A. §§ 310, 353 in effect in 1979.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; in accord 
38 U.S.C.A. § 311 in effect in 1979.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1979).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1979).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1979).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1979).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1979).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1979).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1979).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

The Board has not overlooked the potential application of the 
recently enacted Veterans Claims Assistance Act (VCAA) of 
2000 [Pub. L. No. 106-475, 114 Stat. 2096 (2000)], but finds 
the record is adequate for a determination of the proper 
effective date.  There is no question that the issue requires 
an analysis of the record as it existed in 1978.  There is no 
argument that the record is incomplete to evaluate this 
claim.  The Board observes that the RO has located additional 
VA medical records from the late 1970's that are pertinent to 
this claim and supplemented the record available to the RO 
when it adjudicated this claim.  Thus there appears to be no 
outstanding evidence that VA could assist in obtaining that 
would be pertinent to the CUE determination or an earlier 
effective date.  


There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  

There was no claim filed regarding the left ankle prior to 
1978 nor may such be reasonably inferred from the record.  
Although he referred to a "broken ankel" in 1976 
correspondence to the RO, he did not respond to the RO 
request for new and material evidence.  The RO could 
reasonably have associated the ankle reference with his right 
ankle that he had previously claimed as a broken right ankle.  
He did not specify the left ankle or clarify his intention 
was not to reopen the claim regarding the right ankle.  Thus 
the Board will direct its attention to the May 1978 rating 
decision regarding CUE.

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error RO or Board decisions 
are not final for purposes of direct appeal.  Id. at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not 
require that a "garden variety" breach of VA's 
duty to assist, in the development of a claim 
that is well grounded, be construed as tolling 
the finality of an underlying RO decision, but we 
also believe that it would be unwise for this 
Court to extend Hayre to encompass such a duty-
to-assist violation.  At some point, there is a 
need for finality within the VA claims 
adjudication process; thus, the tolling of 
finality should be reserved for instances of 
"grave procedural error"--error that may deprive 
a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the 1978 
RO rating decision wherein CUE is claimed.  There is no 
argument that the appellant did not receive adequate notice 
and appeal rights as provided in the regulations in effect at 
that time.  The Board observes that he does not argue having 
been the victim of bad advice or misinformation regarding the 
claim in 1978.  In any event, it appears well settled that 
erroneous advice of a government employee cannot estop the 
government from denying benefits.  See, for example, Bone v. 
Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 
356 (1995).  

However, equitable tolling may be an available remedy if the 
appellant can show he was misled by appellee, and that 
appellant reasonably relied on the misrepresentation by 
neglecting to file a timely appeal.  The evidence does not 
show that.  The veteran did not initiate an appeal from the 
May 1978 rating decision with a timely notice of 
disagreement.  The correspondence on file does not infer or 
suggest reference to any misinformation from VA or any VA 
action intended to defeat the appellant's right to appeal or 
induce or cause him into missing a statutory deadline either 
intentionally or otherwise.  See McCay v. Brown, 106 F.3d 
1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. 
App. 150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

The veteran does argue that the RO committed CUE in the May 
1978 rating decision.  The Board notes that it appears the 
claim was adjudicated on a complete record.  The RO had the 
relevant service medical records, VA records that included a 
contemporaneous VA medial examination.  There was no 
reference to current private treatment records and any 
failure to develop for such private treatment records would 
have been a breach of the duty to assist, and as such it 
cannot be a basis for a CUE claim, although the record may 
have been incomplete.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The appellant argues in essence that in May 1978 the 
RO committed CUE since it had medical evidence from military 
service and VA that did show a left ankle disability linked 
to service.  He argues in essence that the existing law was 
misapplied in view of the evidence.

The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the rating board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 


Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The correct facts of record as they were known at the time of 
the RO decision in May 1978 revealed that during his second 
period of active service the veteran manifested left ankle 
pain complaints and refereed to an injury during his first 
period of military service.  From the information of record 
the left ankle injury during the first period of military 
service apparently had not been documented.  However, no 
disability was identified on the VA examination objectively 
and the examiner's conclusion could reasonably have been an 
unintended transcription in view of the clearly normal 
clinical evaluation.  In essence, the record did not link a 
chronic left ankle disability to military service.  

The information obtained after his military service formed 
the basis for the RO's rating determination in 1978 that was 
unfavorable.  With respect to the claim of CUE in the RO's 
failure to accept evidence as establishing the onset in 
service of a chronic left ankle disability, the Board must 
point out the appellant in essence appears to be disagreeing 
with the way the RO weighed and evaluated the evidence.  
Disagreement with the way the facts were weighed and 
evaluated is not a claim of clear and unmistakable error.  
Russell, 3 Vet. App. at 313.  The record did not advise of 
other contemporaneous records that referred to a left ankle 
disability. The record did not alert the RO to any VA records 
outstanding.

There is simply no undebatable evidence that a chronic left 
ankle disability claimed as a fracture had its onset in 
service.  The RO does appear to have reviewed pertinent 
medical records brought to its attention when it decided the 
claim in May 1978.  The most that can be said from the record 
available at the time is that the veteran had symptoms 
described in service, but that a comprehensive VA examination 
did not confirm objective signs of a chronic left ankle 
disability.  Further, the veteran had complained of the right 
ankle previously, but without any reference to service for 
the left ankle at the time.  Thus, the Board finds that the 
evidence available to the RO did not compel the conclusion 
that he had chronic left ankle disability of service 
inception.  

The Board must conclude that the appellant has not 
articulated a plausible argument based on a failure to apply 
the law, or misapplication of the law to his case in light of 
the contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that was determinative of the 
existence of a disability under the VA adjudication criteria 
then in effect.  See Fugo v. Brown, 6 Vet. App 40, 43-44 
(1993).  Disagreement with the way the evidence was evaluated 
is not a claim of CUE.  Therefore, the Board must find that 
the rating decision of May 1978 was in accord with acceptable 
rating judgment.  It is not shown that the evidence compelled 
service connection as claimed.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 
133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992), see also Baldwin v. West, 13 Vet. App. 1 (1999).  

However, the Board believes that the record supports an 
effective date earlier than 1997, even without the presence 
of CUE or grave procedural error in the May 1978 rating 
decision.  It is clearly set forth in the law and 
implementing regulations that an appeal must include a timely 
notice of disagreement and, after receipt of a statement of 
the case, a timely filed substantive appeal.  38 U.S.C.A. 
§§ 7105, 7108; 38 C.F.R. § 20.200.  The pertinent regulations 
in effect in the late 1970's are substantially in accord with 
the current versions.  

There is an issue for the Board as to whether the veteran may 
be deemed to have filed a timely notice of disagreement with 
the June 1979 RO rating decision.  The Board has previously 
found that the RO did not commit CUE in the May 1978 rating 
decision.  However he reopened the claim in January 1979.  
And, as clearly shown from the narrative in the June 1979 
rating decision, the RO proceeded to discuss the matter once 
again.

Although the local representative mentioned the potential for 
an earlier effective date on the basis of CUE in the June 
1979 rating decision, it was not raised formally to the Board 
in the recent informal hearing presentation.  In any event, 
the Board finds that the veteran had a pending appeal based 
upon correspondence that reasonably established a timely 
notice of disagreement with the June 1979 rating decision.  
Thus there is entitlement on another basis, for example such 
as provided under 38 C.F.R. §§ 3.160 and 19.113 then in 
effect.  

The circumstances surrounding the notice of disagreement 
confirms he was notified and advised of the bases for the 
adverse determinations in June 1979 although the notice did 
not expressly discuss the left ankle.  Implicit from the 
notice is that his claim regarding the left ankle had once 
again been denied.  That determination was clear from the 
June 1979 rating decision and the Board  does not believe 
that the less than perfect notice constituted grave 
procedural error.  However, his letter to a Member of 
Congress several months later apparently included VA notice 
letters that had addressed the left ankle and other 
disorders.  Read together, the letter and correspondence was 
a sufficient expression of a desire to appeal the June 1979 
determination as it related to the left ankle.  

The Board must observe that the VA reply to the congressional 
inquiry mentioned a previous denial.  The Board does not find 
a deficiency of notice to the veteran in 1979 that would 
amount to grave procedural error.  The RO took no further 
action on the veteran's correspondence after issuing the 
reply to the congressional inquiry.   Thus there is a 
legitimate argument regarding the filing of a notice of 
disagreement after the June 1979 rating decision.  The Board 
must observe that the veteran is not required to precisely 
articulate every potential theory of entitlement.  

The Board is aware of its obligation to construe liberally a 
claimant's submissions in the nonadversarial setting of the 
VA claims adjudication process.  Here the Board observes that 
correspondence received in late 1979 appears unambiguous in 
seeking review of the adverse determination regarding the 
left ankle.  In the Board's opinion it leaves no substantial 
doubt as to the veteran's intention at that time, which 
reasonably indicates an intention to initiate an appeal.  

The Board has noted legal precedent that found other forms of 
communication sufficient to meet the criteria for a notice of 
disagreement or substantive appeal.  See for example Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993) (finding transcribed 
statement at hearing met requirements for a valid notice of 
disagreement), and Felton v. Brown, 4 Vet. App. 363, 367 
(1996) (finding valid notice of disagreement through 
telephonic communication).  See also Barrera v. Gober, 112 
F.3d 1030, 1034 (Fed. Cir. 1996).  The letter to a Member of 
Congress that was directed to the RO gave a rather clear 
indication of his desire to appeal the adverse decision 
regarding the left ankle disability.  The Board also believes 
that the holding in Gallegos v. Gober, 14 Vet. App. 50, 54 
(2000) supports the Board's finding of a valid notice of 
disagreement under the regulations then in effect. 

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection established in an original or 
reopened claim after final disallowance shall be the later of 
the date of claim or the date entitlement arose.  

In this case service connection for a left ankle disability 
was initially denied in May 1978.  The veteran did not appeal 
that determination.  He reopened the claim in January 1979 
and did file a timely notice of disagreement with the June 
1979 rating decision.  The basis for the effective date 
selected by the RO is understandable from the record.  
Noteworthy, however is the pertinent communication in the 
claims folder in 1979 that established a notice of 
disagreement.  


The applicable law provides the effective date for a reopened 
claim is governed by 38 U.S.C.A. § 5110(a) that provides such 
an effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(q)(ii) 
provides that the effective date shall be date of receipt of 
the new claim or date entitlement arose, whichever is later.  
The record does establish a pending claim prior to January 
1997.  Consequently, the record does allow for an earlier 
effective date for service connection in this case.  The 
appropriate effective date for service connection should be 
January 22, 1979, the date of receipt of the reopened claim.

Regarding VA medical records from 1979, the constructive 
receipt rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992) would have no application to this case since the 
rating decision at issue was prior to the date the Bell 
decision was issued, July 21, 1992.  See, for example, 
Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Further, any failing to develop for 
additional VA evidence in early 1979 would have been a breach 
of the duty to assist, and as such it cannot be a basis for a 
CUE claim, although the record may have been incomplete.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The recent VA 
opinion as to the state of the record in 1979 merely confirms 
an incomplete record existed at the time.  However, the x-ray 
evidence coincided with the reopened claim in 1979 whereas 
other evidence early in 1979 was essentially cumulative of 
earlier evidence regarding the left ankle that did not show a 
fracture.  

Thus new and material evidence was not received within the 
appeal period from the May 1978 rating decision, and the 
medical interpretation of the left ankle x-ray in 1979 was 
not mentioned as having been completed, nor was it known that 
he had reported for the study.  In any event, the submission 
of additional evidence did not extend the time limit for 
initiating or completing an appeal.  See 38 C.F.R. § 20.304, 
in accord 38 C.F.R. § 19.118(b)(3) (1979).  Therefore, the 
effective date will coincide with the date of reopened claim, 
January 22, 1979.


ORDER

The May 31st, 1978 rating decision wherein the RO denied 
entitlement to service connection for a left ankle disability 
did not constitute CUE.

Entitlement to an effective date for service connection for a 
disability of the left ankle retroactive to January 22, 1979 
is granted, subject to the regulations governing the payment 
of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

